804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Steven MAULICK, Plaintiff-Appellant,v.HENRICO COUNTY (J & D Court);  Hanover County (J & D Court);Venice (Maulick) Fredricks, Defendants-Appellees.
No. 86-6642.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decided Nov. 6, 1986.

Richard Steven Maulick, appellant pro se.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
Richard Steven Maulick sued Henrico County (Juvenile and Domestic Relations Court), Hanover County (Juvenile and Domestic Relations Court), and his ex-wife, Venice (Maulick) Fredericks, claiming that certain action and/or inaction by the defendants in the course of custody and support proceedings denied him due process.  The district court dismissed the complaint as frivolous, and Maulick appealed.


2
Federal district courts do not have jurisdiction "over challenges to state-court decisions in particular cases arising out of judicial proceedings even if those challenges allege that the state court's action was unconstitutional."    District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983).  See also Ganey v. Barefoot, 749 F.2d 1124, 1127 (4th Cir.1984), cert. denied, --- U.S. ----, 53 U.S.L.W. 3882 (June 17, 1985).  Moreover, for the reasons stated by the district court, Maulick is not entitled to recover damages under 42 U.S.C. Sec. 1983 either from his ex-wife or from the judges who presided over the state court proceedings.  Maulick v. Henrico County (J & D Court), C/A No. 86-355-N (E.D.Va., June 18, 1986).  We accordingly affirm the judgment of the district court dismissing the complaint as frivolous.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.